Exhibit 10.30

MAXIM INTEGRATED PRODUCTS INC.
1996 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
(LEGAL PROVISIONS GOVERNING THE OPTION)

Maxim Integrated Products, Inc.

, a Delaware corporation (the "Company"), pursuant to its 1996 Stock Incentive
Plan (the "Plan") has granted to Grantee, the Grantee named on the Notice of
Grant of Stock Options (the "Grant Notice"), which has been delivered to Grantee
separately, an option (the "Option") to purchase shares of the common stock of
the Company ("Common Stock"). The Option will not be treated as an "incentive
stock option" within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the "Code"). Unless otherwise defined herein, capitalized
terms shall have the meaning ascribed to such terms in the Plan.



The legal provisions governing the Option (referred to herein as the
"Agreement") are as follows:

Total Number of Shares Subject to this Option.

The total number of Shares subject to the Option is set forth on the Grant
Notice.

Vesting.

Subject to the limitations contained herein, the Option shall be exercisable
with respect to each installment on or after the date of vesting applicable to
such installment as set forth in the Grant Notice. Vesting is conditioned upon
Grantee's Continuous Status as an Employee, Director or Consultant on each
applicable vesting date. Vesting may be suspended during any unpaid leave of
absence, unless continued vesting is required by Applicable Laws or unless
continued vesting was approved by the Company in writing.

Exercise Price and Method of Payment.

(a) Exercise Price.

The exercise price of the Option is set forth on the Grant Notice, being not
less than one hundred percent (100%) of the Fair Market Value of the Common
Stock on the Grant Date of the Option.



(b) Method of Payment.

Payment of the exercise price per Share is due in full upon exercise of all or
any part of each installment which has become exercisable by Grantee by any of
the following, or a combination thereof, at Grantee's election:



(i) cash; or

(ii) check; or

(iii)surrender of Shares which have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised (but only to the extent that such exercise of the Option
would not result in an accounting compensation charge with respect to the Shares
used to pay the exercise price); or

(iv)delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price.

--------------------------------------------------------------------------------



Minimum Number of Shares and Whole Shares.

The minimum number of Shares with respect to which the Option may be exercised
at any one time is one hundred (100), except (a) as to an installment subject to
exercise, as set forth in paragraph 2, which amounts to fewer than one hundred
(100) Shares, in which case, as to the exercise of that installment, the number
of Shares in such installment shall be the minimum number of Shares, and
(b) with respect to the final exercise of the Option this minimum shall not
apply. In no event may this Option be exercised for any number of Shares which
would require the issuance of anything other than whole Shares.

Securities Law Compliance.

Notwithstanding anything to the contrary contained herein, the Option may not be
exercised unless the Shares issuable upon exercise of the Option are then
registered under the Securities Act of 1933, as amended (the "Act") or, if such
Shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the Act.

Term of Option.

The term of the Option commences on the Grant Date and, unless sooner terminated
as set forth in the Grant Notice, below or in the Plan, the Option terminates on
the date seven (7) years from the Grant Date. In no event may the Option be
exercised on or after the date on which it terminates. The Option shall
terminate prior to the expiration of its maximum term as follows: Ninety (90)
days after the termination of Grantee's Continuous Status as an Employee,
Director or Consultant for any reason or for no reason unless:

(a)

such termination is due to Grantee's permanent and total disability (within the
meaning of Section 422(c)(6) of the Code), in which event the Option shall
terminate on the earlier of the termination date set forth above or three
hundred and sixty-five (365) days following termination of Grantee's Continuous
Status as an Employee, Director or Consultant; or



(b)

such termination is due to Grantee's death, in which event the Option shall
terminate on the earlier of the termination date set forth above or five hundred
and forty-seven (547) days after Grantee's death; or



(c)

during any part of such ninety (90) day period the Option is not exercisable
solely because of the condition set forth in paragraph 5 above, in which event
the Option shall not terminate until the earlier of the termination date set
forth above or until it shall have been exercisable for an aggregate period of
ninety (90) days after the termination of Grantee's Continuous Status as an
Employee, Director or Consultant.



(d)

exercise of the Option within ninety (90) days after Grantee's termination from
Continuous Status as an Employee, Director or Consultant would result in
liability under Section 16(b) of the Securities Exchange Act of 1934, in which
case the Option will terminate on the earlier of (i) the termination date set
forth above, (ii) the tenth (10th) day after the last date upon which exercise
would result in such liability, or (iii) six (6) months and ten (10) days after
the termination of Grantee's Continuous Status as an Employee, Director or
Consultant.



However, the Option may be exercised following Grantee's termination from
Continuous Status as an Employee, Director or Consultant only as to that number
of Shares as to which it was exercisable on the date such termination under the
provisions of paragraph 2 of this Agreement.

--------------------------------------------------------------------------------



Exercise of Option.

The Option may be exercised, to the extent specified above, by delivering a
notice of exercise (in a form designated by the Company) together with the
exercise price and any Tax-Related Items (as defined below), or with such other
documentation as the Administrator shall require, to the Secretary of the
Company, or to such other person as the Company may designate (including a
brokerage firm authorized by the Company to effect the exercise of the Option),
during regular business hours, together with such additional documents as the
Company may then require pursuant to the Plan.



Withholding of Taxes.

Regardless of any action the Company and/or the Subsidiary or affiliate
employing Grantee (the "Employer") take with respect to any or all income tax
(including federal, state and/or local tax), social insurance, payroll tax,
payment on account, or other tax-related withholding ("Tax-Related Items"),
Grantee hereby acknowledges that the ultimate liability for all Tax-Related
Items legally due by Grantee with respect to the Option is and remains Grantee's
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant of the Option,
the vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate Grantee's liability for Tax-Related Items.

Prior to the relevant taxable event, Grantee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, Grantee hereby authorizes the Company and/or
the Employer, in their sole discretion, pursuant to such procedures as they may
specify from time to time and without any notice to or authorization by Grantee,
to withhold all applicable Tax-Related Items legally payable by Grantee in whole
or in part by means of one or a combination of the following (without
limitation): (1) withholding from Grantee's wages or other cash compensation
paid to Grantee by the Company and/or the Employer; (2) withholding from
proceeds of the sale of Shares acquired upon exercise of the Option; (3) selling
or arranging for the sale of Shares acquired upon exercise of the Option (on
Grantee's behalf and at Grantee's discretion pursuant to this authorization)
through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise); or (4) withholding in Shares, provided that the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amount or such other amount as may be necessary to avoid
adverse accounting treatment. If the Company satisfies the withholding
obligation for Tax-Related Items by withholding in Shares, as described above,
Grantee hereby acknowledges that Grantee is deemed to have been issued the full
number of Shares subject to the Option, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Option. Grantee hereby acknowledges that
Grantee is required to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Grantee's participation in the Plan, or the purchase of Common
Stock at exercise that cannot be satisfied by the means previously described.
Grantee hereby acknowledges that the Company may refuse to honor the exercise of
the Option if Grantee fails to comply with Grantee's obligations in connection
with the Tax-Related Items as described in this paragraph 8.

Acknowledgment of Nature of Plan and the Option.

In accepting the Option, Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;

--------------------------------------------------------------------------------



(c) all decisions with respect to future awards of Options, if any, will be at
the sole discretion of the Company;

(d) Grantee's participation in the Plan is voluntary;

(e) this Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein do not constitute an express or implied promise of
Grantee's Continuous Status as an Employee, Director or Consultant for the
vesting period, for any period, or at all, and will not interfere with Grantee's
right or the right of the Company or the Employer to terminate Grantee's
Continuous Status as an Employee, Director or Consultant at any time;

(f) in the event that Grantee is not an Employee, Director or Consultant of the
Company, the Option and Grantee's participation in the Plan shall not be
interpreted to form an employment or service contract or relationship with the
Company; and furthermore, the Option and Grantee's participation in the Plan
will not be interpreted to form an employment contract with any Subsidiary or
affiliate of the Company;

(g) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(h) if the underlying Shares do not increase in value, the Option will have no
value;

(i) if Grantee exercises the Option and obtains Shares, the value of the Shares
acquired upon exercise may increase or decrease in value, even below the
exercise price;

(j) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares purchased through exercise of the Option
resulting from termination of Grantee's Continuous Status as an Employee,
Director or Consultant (for any reason whatsoever and whether or not in breach
of local labor laws) and Grantee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the Option, Grantee shall be deemed irrevocably to have
waived his or her entitlement to pursue such claim;

(k) in the event of termination of Grantee's Continuous Status as an Employee,
Director or Consultant (whether or not in breach of local labor laws), Grantee's
right to receive the Option and vest in the Option under the Plan, if any, will
terminate effective as of the date that Grantee is no longer actively employed
or actively rendering services and will not be extended by any notice period
mandated under local law (e.g., active employment or service would not include a
period of "garden leave" or similar period pursuant to local law); furthermore,
in the event of termination of Grantee's Continuous Status as an Employee,
Director or Consultant (whether or not in breach of local labor laws), Grantee's
right to exercise the Option after termination of Grantee's Continuous Status as
an Employee, Director or Consultant, if any, will be measured by the date of
termination of active employment and will not be extended by any notice period
mandated under local law; the Administrator shall have the exclusive discretion
to determine when Grantee is no longer actively employed or actively rendering
services for purposes of the Option;

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding participation in the Plan; and

(m) Grantee is hereby advised to consult with his or her personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the Plan.

--------------------------------------------------------------------------------



Option not Transferable.

Except as may be approved by the Administrator, the Option is not transferable,
except by will or by the laws of descent and distribution, and is exercisable
during Grantee's life only by Grantee.

Notice.

Any notice to be given to the Company under the terms of the Option must be
addressed to the Company, in care of Stock Administration at Maxim Integrated
Products, Inc., 4401 South Beltwood Parkway, Dallas, TX 75244 with a copy to the
Corporate Secretary at 120 San Gabriel Drive, Sunnyvale, CA 94086, or at such
other address as the Company may hereafter designate in writing. Any notices
provided for in this Agreement or the Plan shall be given in writing (including
electronic mail) and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to Grantee, five (5) days after deposit
in the United States mail, postage prepaid, addressed to Grantee at the address
specified above or at such other address as Grantee hereafter designates by
written notice to the Company.

Binding Agreement.

Subject to the limitation on the transferability of this grant contained herein,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

Governing Plan Document.

This Agreement and the Option granted hereunder are
subject to all the provisions of the Plan, a copy of which has been made
available to Grantee and its provisions are hereby made a part of the Agreement,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of a conflict between one or more provisions of the Agreement and one
or more provisions of the Plan, the provisions of the Plan will govern.


Administrator Authority

. The Administrator will have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
Shares subject to the Option have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Grantee, the Company and all other interested persons.
No member of the Administrator will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to the Option or future options that may be granted to Grantee under the Plan by
electronic means or request Grantee's consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

Data Privacy Notice and Consent. Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Grantee's personal data as described in this Agreement and any other documents
related to the Award by and among, as applicable, the Employer, the Company, its
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Grantee's participation in the Plan.

Grantee understands that the Company and the Employer may hold certain personal
information about Grantee, including, but not limited to, Grantee's name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or its Subsidiaries and affiliates, details of
all stock options or any other entitlement to shares of stock awarded, canceled,
vested, unvested or outstanding in Grantee's favor, for the purpose of
implementing, administering and managing the Plan ("Data"). Grantee understands
that Data may be transferred to any third parties assisting in the

--------------------------------------------------------------------------------



implementation, administration and management of the Plan, that these recipients
may be located in Grantee's country, or elsewhere, and that the recipient's
country may have different data privacy laws and protections than Grantee's
country. Grantee understands that Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting Grantee's local
human resources representative. Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
exclusive purpose of implementing, administering and managing Grantee's
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon exercise of the Option may be deposited. Grantee understands that
Data will be held only as long as is necessary to implement, administer and
manage Grantee's participation in the Plan.

Grantee understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee's local human resource
representative. Grantee understands that refusal or withdrawal of consent may
affect Grantee's ability to realize benefits under the Option or otherwise
participate in the Plan. For more information on the consequences of Grantee's
refusal to consent or withdrawal of consent, Grantee understands that Grantee
may contact Grantee's local human resources representative.

Captions

. Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.

Agreement Severable

. In the event that any provision in this Agreement will be held invalid or
unenforceable, such provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

Governing Law/Choice of Venue.

This Agreement and the Option granted hereunder shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
without giving effect to the conflict of law principles thereof.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by the Option or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.



Relocation Outside the United States.

If Grantee relocates to a country outside the United States, the Company
reserves the right to impose other requirements on Grantee's participation in
the Plan, on the Option and on any Shares acquired under the Plan, to the extent
the Company determines necessary or advisable in order to comply with local law
or facilitate the administration of the Plan, and to require Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

By electronically approving the Option through the Smith Barney website, Grantee
agrees to all of the terms and conditions described in this Agreement and in the
Plan.

--------------------------------------------------------------------------------